Title: To James Madison from John Street, 16 November 1803 (Abstract)
From: Street, John
To: Madison, James


16 November 1803, Fayal. On 3 Oct. 1803 received JM’s circular letters of 26 Aug. 1802 and 9 Apr. 1803, forwarded by Brown at Oporto and Jarvis at Lisbon. Replies to the first of these: “I never made any charge to Government of any expenditure whatever for provision for our distressed Citizens. Within, very near fourteen years that I am in Office, there has been severall, at different times left under my care, and have provided for them out of those very perquisites that are allowed me.” Had he charged his expenses to the U.S., he would have done so according to the act of 1792 mentioned in the 26 Aug. 1802 circular, as he never received the acts of 18 Apr. 1798 and 19 Feb. 1799 “authorising the reimbursement of reasonable expences beyond the sum estipulated by that Act.” Should it be necessary in future to charge expenses, “though contrary to [his] wishes,” he will behave in compliance with the act of 28 Feb. 1803 subjoined to JM’s 9 Apr. circular. Requests that JM forward the circular letter of 1 Aug. 1801, which he never received. “I was much pleased to find myself empowered to demand the Vessels’s Papers as by that means, I can give an exact account of them, and their proceedings as required, which heretofore I was not able to do.
“In my District, there is neither Lights or Buoys, simply all Vessels pay half a Dollar Anchorage. Quarantine was never put in force in these Islands.” Commerce with the U.S. “for some years past, has diminished much.” Great Britain has “exported large quantitys of Wines for their Navy and Army in the West Indies, having found them much preferable, both in quality and price to any others for the preservation of their healths.” Should JM want to do the same, he will communicate “every information about the different qualitys and prices &ca.”; will be happy to render JM “any service in these Islands.”
 

   
   RC (DNA: RG 59, CD, Fayal, vol. 1). 3 pp.; docketed by Wagner as received 26 Mar.



   
   See Gallatin to JM, 16 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:489–90 and n. 5).



   
   Ibid., 4:491–93.



   
   Street had been appointed vice-consul at Fayal by George Washington in 1790 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:54, 56).



   
   For the 1798 “Act authorizing an expenditure, and making an appropriation for the reimbursement of monies advanced by the Consuls of the United States, in certain cases,” see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:551.



   
   For the 1799 “Act to authorize the reimbursement of monies expended in rendering aid to sick and destitute American Seamen, in foreign countries,” see ibid., 1:617.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:1–4.


